For Immediate Release Sun Bancorp, Inc. Announces 3Q 2014 Earnings; Significant Progress on Restructuring Initiative; Improved Capital Ratios and Asset Quality; Management Team Enhancements Contact:Mike Dinneen Senior Vice President, Director of Marketing (856) 552-5013 mdinneen@sunnb.com MOUNT LAUREL, N.J. – October 22, 2014 – Third Quarter Highlights · Significant progress in executing comprehensive strategic restructuring initiative. · Successfully exited mortgage banking business, asset based lending and other high risk loan relationships. · Non-interest expense fell 27% to $24.1 million versus $32.9 million in the year ago quarter. · Successful completion of $20 million common equity raise: Sun Bancorp, Inc. Tier 1 Leverage Ratio increased to 9.8% · Planned balance sheet reduction led to a $180 million decline in loans during the quarter. · Average interest-earning cash balances grew by 67% during the quarter to $406 million. · Continued improvement in asset quality as non-performing loans held-for-investment fell to $14.1 million, or 0.8% of loans, from $55.4 million, or 2.6% of loans, one year ago. Sun Bancorp, Inc. (NASDAQ: SNBC) (the "Company"), the holding company for Sun National Bank (the “Bank”), reported today a net loss of $825 thousand, or a loss of $0.05 per diluted share, for the quarter ended September 30, 2014, compared to a net loss of $24.2 million, or a loss of $1.39 per diluted share, and a net loss of $4.9 million, or a loss of $0.28 per diluted share, for the second quarter of 2014 and the third quarter of 2013, respectively.On a pre-tax basis, the Company had a loss of $516 thousand for the quarter ended September 30, 2014, compared to a pre-tax loss of $23.9 million and a pre-tax loss of $4.9 million for the second quarter of 2014 and the third quarter of 2013, respectively. “During the third quarter, we successfully executed on all facets of our restructuring plans, and are now witnessing the initial impact.While there remains much work ahead, we have made significant, transformational progress towards achieving the platform that will support our long-term success,” said President & CEO Thomas M. O’Brien.“We have aggressively confronted both the substantial legacy barriers to performance, and at the same time have started to build a platform that can support meaningful revenue generation and growth.” Discussion of Results: Balance Sheet The Company continues to execute on its previously stated objective of shrinking the balance sheet.Overall in the third quarter, the Company reduced assets by $74.8 million.This included reductions of $179.7 million in gross loans held-for-investment, $21.8 million in loans held-for-sale and $29.0 million in investments, partially offset by an increase of $173.9 million in cash and cash equivalents. Deposit balances declined by $102.1 million in the third quarter of 2014 to $2.17 billion due to planned deposit run-off, primarily related to public funds balances. “Although we have experienced a year over year reduction in overall deposit balances, this was planned as certain non-strategic, higher rate deposit segments were re-priced.We are continuing to emphasize building profitable business relationships with our commercial and consumer clients and we are pleased with the progress in this respect,” said O’Brien. The Company had $26.3 million in loans held-for-sale and $192.1 million in deposits held-for-sale at September 30, 2014 related to the pending sale of seven branches to Sturdy Savings Bank which is scheduled to close in the first quarter of 2015.Sturdy Savings Bank recently received all regulatory approval required for the acquisition of the branches and systems conversion planning has begun.A first quarter 2015 transaction close remains the target. Net Interest Income and Margin The net interest margin declined 16 basis points to 2.87% for the three months ended September 30, 2014 from 3.03% in the linked quarter as commercial loan balances continue to decline and the Company’s cash balances remain elevated.Average interest-earning deposits grew to $405.8 million, up $162.8 million from the linked quarter.With the elevated level of loan payoffs, we saw an increase in prepayment penalties during the quarter which had a positive impact on net interest income.Prepayment penalties totaled approximately $691 thousand in the quarter which boosted the net interest margin by 11 basis points.These fees offset what would have been a larger decrease in net interest income for the quarter.We expect to see prepayment penalty revenue decline in the coming quarters as payoffs normalize. “The plan to significantly de-risk the loan portfolio inevitably leads to building liquidity.It is a price that we fully anticipated and one that we believe is entirely prudent given the circumstances.While our liquidity levels are expected to remain elevated, we have begun to build a focused commercial lending platform through which we can begin to deploy our excess cash balances into quality commercial loans,” said O’Brien.“With new commercial banking leadership, as well as enhanced lending teams based in Edison, N.J. and Manhattan, the Bank is preparing for future loan growth.” Non-Interest Income Non-interest income was $4.7 million for the quarter ended September 30, 2014, as compared to $4.0 million for the quarter ended June 30, 2014 and $5.8 million for the comparable prior year quarter. The increase from the linked quarter of $718 thousand was primarily attributable to $1.2 million of negative derivative credit valuation adjustments in the prior quarter associated with commercial loan sales. Net mortgage banking income declined by $106 thousand from the second quarter of 2014 to $423 thousand for the third quarter of 2014 as the Company continues the orderly unwind of Sun Home Loans. The decrease in non-interest income from the prior year quarter is due primarily to a decline in net mortgage banking revenue.Mortgage banking income is anticipated to fall to zero in future periods.Going forward, a large percentage of non-interest income is expected to be derived from deposit fees and alternative investment fees which totaled $2.9 million in the third quarter of 2014. Non-Interest Expense Non-interest expense for the third quarter of 2014 was $24.1 million, a decrease of $9.3 million from the second quarter of 2014 and $8.8 million from the comparable prior year quarter. Salaries and benefits expense declined by $5.0 million from the second quarter due primarily to the severance charges recorded in the prior quarter as well as the overall impact of the previously announced workforce reduction.The remaining decline in non-interest expense from the linked quarter is primarily due to prior period restructuring costs, loan sale transaction fees and the overall beneficial impact of ongoing expense reduction efforts. “As we conclude the restructuring and corrective actions by 2015, our quarterly non-interest expense is anticipated to be approximately $20 million,” said O’Brien.“While we’ve seen the initial results of the restructuring initiatives including bulk loan sales, capital raise, branch count reductions, and the exit of healthcare, asset-based lending, and mortgage banking businesses, our expenses still remain elevated in the short term since we are supporting activities tied to the conclusion of our restructuring efforts, including the pending sale of our Cape May locations, which is anticipated to close in the first quarter of 2015, as well as higher compliance-related costs related to our regulatory agreement.” Asset Quality Asset quality metrics remained strong with low levels of problem loans.The Bank’s non-performing loans held-for-investmentwere essentially flat at $14.1 million at September 30, 2014 as compared to the prior quarter and non-performing loans held-for-investment to total loans were stable at 0.8%. During the third quarter, the Company completed the sale of $15.8 million of problem consumer loans that were placed into held-for-sale at June 30, 2014 as part of the balance sheet restructuring. During the third quarter of 2014, the Company incurred an additional write down of $707 thousand for the remaining home equity loans in held-for-sale which have a balance of $2.8 million at September 30, 2014.The Company is actively marketing this small portfolio for sale. There was no provision expense recorded during the third quarter of 2014 compared to $14.8 million of provision expense in the linked quarter.Net charge-offs were $1.9 million in the three months ended September 30, 2014 as compared to $20.2 million in the second quarter of 2014 and net recoveries of $123 thousand in the third quarter of 2013. The impact of the net charge-offs was directly offset by a decrease in required reserves as a result of the overallreduction in loan balances noted above. The allowance for loan losses was $26.5 million, or 1.58% of gross loans held-for-investment, at September 30, 2014, as compared to $28.4 million, or 1.53% of gross loans held-for-investment, at June 30 2014 and $35.5 million, or 1.66% of gross loans held-for-investment, at December 31, 2013. Capital In the third quarter, the Company announced the successful completion of a $20 million capital raise.At September 30, 2014, the capital ratios of the Company and the Bank continued to exceed the levels mandated by the Federal Reserve and the Office of the Comptroller of the Currency, respectively.At September 30, 2014, the Bank’s total risk-based capital ratio, Tier 1 capital ratio and leverage capital ratio were approximately 16.2%, 14.9%, and 9.4%, respectively.At September 30, 2014, the Company’s total risk-based capital ratio, Tier 1 capital ratio and leverage capital ratio were approximately 17.9%, 15.5%, and 9.8%, respectively. The Company’s tangible equity to tangible assets ratio was 7.5% at September 30, 2014, as compared to 6.6% at June 30, 2014. The Company will hold a conference call on Thursday, October 23, 2014 at 11:00 AM (EST) to discuss results and answer questions from analysts and investors.Participants may listen to or participate in the Company’s earnings conference call via the following: · Toll-free participant dial-in: 800-210-9006 · Conference ID: 2587628 About Sun Bancorp Sun Bancorp, Inc. (NASDAQ: SNBC) is a $2.82 billion asset bank holding company headquartered in Mount Laurel, New Jersey. Its primary subsidiary is Sun National Bank, a full service commercial bank serving customers throughout New Jersey. Sun National Bank is an Equal Housing Lender and its deposits are insured up to the legal maximum by the Federal Deposit Insurance Corporation (FDIC). For more information about Sun National Bank and Sun Bancorp, Inc., visit www.sunnationalbank.com. Cautionary Note Regarding Forward-Looking Statements The foregoing material contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995, concerning the financial condition, results of operations and business of the Company. Forward-looking statements are statements that include projections, predictions, expectations or beliefs about events or results or otherwise are not statements of historical facts, including statements about the successful implementation of our comprehensive strategic restructuring plan to improve financial performance and capital, reduce costs, risk and operating complexity, and the timing of the completion of the transactions contemplated thereby, addressing the Company's long-standing obstacles to earnings, regulatory compliance and overall performance excellence, building a platform that can support meaningful revenue generation and growth and through which we can begin to deploy our excess cash balances into quality commercial loans, our preparations for future loan growth, our progress in building profitable deposit relationships with our commercial and consumer clients, anticipated reductions in non-interest expenses and the anticipated closing of the sale of certain branches in the first quarter of 2015. These statements may be identified by such words as “should,” “expect,” “believe,” “view,” “opportunity,” “allow,” “continues,” “reflects,” “typically,” “usually,” “anticipate” or similar words or variations of such terms.Actual results and trends could differ materially from those set forth in such statements and there can be no assurances that our strategic restructuring plan will improve our financial performance, improve our future capital levels, reduce our costs, or reduce our risks or operating complexity; that our strategic restructuring plan will be completed as and in the time frames anticipated; that we will adequately address long standing obstacles to earnings, regulatory compliance and overall performance excellence; that we will build a platform that can support meaningful revenue generation and growth and through which we can deploy our excess cash balances into quality commercial loans; that our preparations for future loan growth will be successful; that we will continue to make progress in building profitable deposit relationships with our commercial and consumer clients; that we will experience anticipated reductions in non-interest expenses; or that the closing of the sale of certain branches in the first quarter of 2015 will be completed successfully. We caution that such statements are subject to a number of uncertainties. Factors that could cause actual results to differ from those expressed or implied by such forward-looking statements include, but are not limited to: (i) competition among providers of financial services; (ii) changes in laws and regulations, including without limitation changes in capital requirements under the federal prompt corrective action regulations; (iii) changes in business strategy or an inability to execute strategy due to the occurrence of unanticipated events; (iv) the failure to complete any or all of the transactions contemplated in the Company's comprehensive strategic restructuring plan on the terms currently contemplated; (v) failure to comply with the Bank’s agreement with the Office of the Comptroller of the Currency (the “OCC”); (vi) the cost of compliance with the agreement; (vii) local, regional and national economic conditions and events and the impact they may have on the Company, the Bank and its customers; (viii) the ability to attract deposits and other sources of liquidity; (ix) changes in the financial performance and/or condition of Bank's borrowers; (x) changes in the level of non-performing and classified assets and charge-offs; (xi) changes in estimates of future loan loss reserve requirements based upon the periodic review thereof under relevant regulatory and accounting requirements; (xii) inflation, interest rate, securities market and monetary fluctuations; (xiii) changes in consumer spending, borrowing and saving habits; (xiv) the ability to increase market share and control expenses; (xv) volatility in the credit and equity markets and its effect on the general economy; (xvi) the effect of changes in accounting policies and practices, as may be adopted by the regulatory agencies, as well as the Public Company Accounting Oversight Board, the Financial Accounting Standards Board and other accounting standard setters; and (xvii) those detailed under the headings "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" in the Company's Form 10-K for the fiscal year ended December 31, 2013, the Company's Form 10-Q for the three months ended June 30, 2014 and March 31, 2014, and in other filings made pursuant to the Securities Exchange Act of 1934, as amended. Therefore, readers should not place undue reliance on any forward-looking statements. The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. ### Non-GAAP Financial Measures (Unaudited) This news release references tax-equivalent interest income. Tax-equivalent interest income is a non-GAAP financial measure. Tax-equivalent interest income assumes a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended September 30, 2014, June 30, 2014, March 31, 2014, December 31, 2013 and September 30, 2013 were $166 thousand, $166 thousand, $166 thousand, $167 thousand, and $167 thousand, respectively. The fully taxable equivalent adjustments for the nine months ended September 30, 2014 and 2013 were $498 thousand, and $554 thousand, respectively. This release also references tangible book value per common share. Tangible book value per common share is a non-GAAP financial measure.Tangible book value per common share is a ratio of tangible equity, shareholders’ equity less intangible assets, to outstanding common shares. Intangible assets at September 30, 2014, June 30, 2014, March 31, 2014, December 31, 2013 and September 30, 2013 were $38.2 million, $38.4 million, $38.7 million, $39.0 million and $39.4 million, respectively. Tax-equivalent interest income The following reconciles net interest income to net interest income on a fully taxable equivalent basis using a 35% tax rate for the three months ended September 30, 2014,June 30, 2014, March 31, 2014, December 31, 2013, and September 30, 2013 and nine months ended September 30, 2014 and September 30, 2013. For Three Months Ended: September 30, 2014 June 30, 2014 March 31, 2014 December 31, 2013 September 30, 2013 Net interest income $ Effect of tax exempt income Net interest income, tax equivalent basis $ For Nine Months Ended: September 30, Net interest income $ 60,925 Effect of tax exempt income 554 Net interest income, tax equivalent basis $ Tangible book value per common share The following reconciles shareholders’ equity to tangible equity by reducing shareholders’ equity by the intangible asset balance at September 30, 2014, June 30, 2014, March 31, 2014, December, 31, 2013, and September 30, 2013. September 30, 2014 June 30, 2014 March 31, 2014 December 31, 2013 September 30, 2013 Tangible book value per common share: Shareholders’ equity $ Less: Intangible assets Tangible equity $ Common stock Less: Treasury stock Total outstanding shares Tangible book value per common share: $ SUN BANCORP, INC. AND SUBSIDIARIES FINANCIAL HIGHLIGHTS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months Ended For the Nine Months Ended September 30, September 30, Profitability for the period: Net interest income $ Provision for loan losses - ) Non-interest income Non-interest expense Loss before income taxes ) ) Income tax expense Net loss available to common shareholders $ ) $ - $ ) $ - Financial ratios: Return on average assets(1) % Return on average equity(1) % Return on average tangible equity(1),(2) % Net interest margin(1) % Efficiency ratio 95 % Loss per common share: Basic(3) $ ) $ $ ) $ Diluted(3) $ ) $ $ ) $ Average equity to average assets % September 30, December 31, At period-end: Total assets $ $ $ Total deposits Loans receivable, net of allowance for loan losses Loans held-for-sale, at fair value - Loans held-for-sale, at lower of cost or market - Investments Branch deposits held-for-sale - - Borrowings Junior subordinated debentures Shareholders’ equity Credit quality and capital ratios: Allowance for loan losses to gross loans held-for-investment % % % Non-performing loans held-for-investment to gross loans held-for-investment % % % Non-performing assets to gross loans held-for-investment, loans held-for-sale and real estate owned % % % Allowance for loan losses to non-performing loans held-for-investment % 88 % 94 % Total capital (to risk-weighted assets) (4): Sun Bancorp, Inc. % % % Sun National Bank % % % Tier 1 capital (to risk-weighted assets) (4): Sun Bancorp, Inc. % % % Sun National Bank % % % Leverage ratio: Sun Bancorp, Inc. % % % Sun National Bank % % % Book value per common share $ $ $ Tangible book value per common share $ $ $ (1) Amounts for the three and nine months ended are annualized. (2) Prior periods were retroactively adjusted for the impact of the 1-for-5 reverse stock split completed on August 11, 2014. (3) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (4) September 30, 2014 capital ratios are estimated, subject to regulatory filings. SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (Dollars in thousands, except par value amounts) September 30, December 31, 2013 ASSETS Cash and due from banks $ $ Interest-earning bank balances Cash and cash equivalents Restricted cash Investment securities available for sale (amortized cost of $410,354 and $452,023 at September 30, 2014 and December 31, 2013, respectively) Investment securities held to maturity (estimated fair value of $645 and $692 at September 30, 2014 and December 31, 2013, respectively) Loans receivable (net of allowance for loan losses of $26,540 and $35,537 at September 30, 2014 and December 31, 2013, respectively) Loans held-for-sale, at fair value Loans held-for-sale, at lower of cost or market - Branch assets held-for-sale 31,408 - Restricted equity investments, at cost 14,979 Bank properties and equipment, net Real estate owned Accrued interest receivable Goodwill Intangible assets, net - Deferred taxes, net - Bank owned life insurance (BOLI) 78,650 Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities: Deposits $ $ Branch deposits held-for-sale - Securities sold under agreements to repurchase – customers Advances from the Federal Home Loan Bank of New York (FHLBNY) Obligations under capital lease Junior subordinated debentures Deferred taxes, net - Other liabilities Total liabilities Shareholders’ equity: Preferred stock, $1 par value, 1,000,000 shares authorized; none issued - - Common stock, $5 par value, 40,000,000 shares authorized; 18,884,782 shares issued and 18,585,036 shares outstanding at September 30, 2014; 17,742,207 shares issued and 17,342,883 shares outstanding at December 31, 2013(1) Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive loss ) ) Deferred compensation plan trust ) ) Treasury stock at cost,299,746 shares atSeptember 30, 2014; and 399,324 shares at December 31, 2013 ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ (1) Prior period share data was retroactively adjusted for the impact of the 1-for-5 reverse stock split completed on August 11, 2014 SUN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months EndedSeptember 30, For the Nine Months EndedSeptember 30, INTEREST INCOME Interest and fees on loans $ Interest on taxable investment securities Interest on non-taxable investment securities Dividends on restricted equity investments Total interest income INTEREST EXPENSE Interest on deposits Interest on funds borrowed 445 Interest on junior subordinated debentures Total interest expense Net interest income PROVISION FOR LOAN LOSSES - Net Interest income after provision for loan losses NON-INTEREST INCOME Service charges on deposit accounts Mortgage banking revenue, net Gain on sale of investment securities - 2 50 Investment products income BOLI income Derivative credit valuation adjustment 11 ) ) Other Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Commission expense Occupancy expense Equipment expense Amortization of intangible assets Data processing expense Professional fees Insurance expenses Advertising expense Problem loan expense Real estate owned expense, net 71 Office supplies expense Other Total non-interest expense LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE - - NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ ) $ $ ) $ Basic loss per share(1) $ ) $ $ ) $ Diluted loss per share(1) $ ) $ (0.28) $ ) $ Weighted average shares – basic(1) Weighted average shares – diluted(1) (1) Prior periods were retroactively adjusted for the impact of the 1-for-5 reverse stock split completed on August 11, 2014. SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands) Q3 Q2 Q1 Q4 Q3 Balance sheet at quarter end: Cash and cash equivalents $ Restricted cash Investment securities Loans held-for-investment: Commercial Home equity Second mortgage Residential real estate Other Total gross loans held-for-investment Allowance for loan losses ) Net loans held-for-investment Loans held-for-sale Branch assets held-for-sale - - - Goodwill Intangible assets, net - Total assets Total deposits Branch deposits held-for-sale - - - Securities sold under agreements to repurchase- customers Advances from FHLBNY Obligations under capital lease Junior subordinated debentures Total shareholders' equity Quarterly average balance sheet: Loans(1): Commercial $ Home equity Second mortgage Residential real estate Other Total gross loans Securities and other interest-earning assets Total interest-earning assets Total assets Non-interest-bearing demand deposits Total deposits Total interest-bearing liabilities Total shareholders' equity Capital and credit quality measures: Total capital (to risk-weighted assets)(2): Sun Bancorp, Inc. % Sun National Bank % Tier 1 capital (to risk-weighted assets)(2): Sun Bancorp, Inc. % Sun National Bank % Leverage ratio: Sun Bancorp, Inc. % Sun National Bank % Average equity to average assets % Allowance for loan losses to total gross loans held-for-investment % Non-performing loans held-for-investment to gross loans held-for-investment % Non-performing assets to gross loans held-for-investment, loans held-for-sale and real estate owned % Allowance for loan losses to non-performing loans held-for-investment % % 90 % 94 % 88 % Other data: Net (charge-offs) recoveries ) Non-performing assets: Non-accrual loans $ Non-accrual loans held-for-sale - - - Troubled debt restructurings, non-accrual Loans past due 90 days and accruing - - 42 - - Real estate owned, net Total non-performing assets $ $ $ (1)Average balances include non-accrual loans and loans held-for-sale. (2)September 30, 2014 capital ratios are estimated, subject to regulatory filings. SUN BANCORP, INC. AND SUBSIDIARIES HISTORICAL TRENDS IN QUARTERLY FINANCIAL DATA(Unaudited) (Dollars in thousands, except share and per share amounts) Q3 Q2 Q1 Q4 Q3 Profitability for the quarter: Tax-equivalent interest income $ Interest expense Tax-equivalent net interest income Tax-equivalent adjustment Provision for loan losses - - ) Non-interest income Non-interest expense excluding amortization of intangible assets Amortization of intangible assets Loss before income taxes ) Income tax expense - Net loss available to common shareholders $ ) $ ) $ ) $ ) $ ) Financial ratios: Return on average assets(1) % Return on average equity(1) % Return on average tangible equity(1),(2) % Net interest margin(1) % Efficiency ratio 95 % Per share data: Loss per common share: Basic(3) $ ) $ ) $ ) $ ) $ Diluted(3) $ ) $ ) $ ) $ ) $ Book value(3) $ Tangible book value(3) $ Average basic shares(3) Average diluted shares(3) Non-interest income: Service charges on deposit accounts $ Mortgage banking revenue, net Net gain on sale of investment securities - 50 - - 2 Investment products income BOLI income Derivative credit valuation adjustment 11 ) Other income Total non-interest income $ Non-interest expense: Salaries and employee benefits $ Commission expense Occupancy expense Equipment expense Amortization of intangible assets 284 455 540 Data processing expense Professional fees Insurance expense Advertising expense Problem loan costs Real estate owned expense, net 71 Office supplies expense Other expense Total non-interest expense $ (1) Amounts are annualized. (2) Return on average tangible equity is computed by dividing annualized net income for the period by average tangible equity. Average tangible equity equals average equity less average identifiable intangible assets and goodwill. (3) Prior periods were retroactively adjusted for the impact of the 1-for-5 reverse stock split completed on August 11, 2014. SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended September 30, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial $ $ % $ % Home equity Second mortgage Residential real estate Other 70 Total loans receivable Investment securities(3) Interest-earning bank balances Total interest-earning assets Non-interest earning assets: Cash and due from banks Restricted cash Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Securities sold under agreements to repurchase- customers - Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the three months ended September, 2014 and 2013 were $166 thousand and $167 thousand, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Nine Months Ended September 30, Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial $ $ % $ % Home equity Second mortgage Residential real estate Other Total loans receivable Investment securities(3) Interest-earning bank balances Total interest-earning assets Non-interest earning assets: Cash and due from banks Restricted cash - Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Securities sold under agreements to repurchase- customers - - 2 Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustments for the nine months ended September 30, 2014 and 2013 were $498 thousand and $554 thousand, respectively. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets. SUN BANCORP, INC. AND SUBSIDIARIES AVERAGE BALANCE SHEETS(Unaudited) (Dollars in thousands) For the Three Months Ended September 30, 2014 June 30, 2014 Average Income/ Yield/ Average Income/ Yield/ Balance Expense Cost Balance Expense Cost Interest-earning assets: Loans receivable (1),(2): Commercial $ $ % $ $ % Home equity Second mortgage Residential real estate Other 70 Total loans receivable Investment securities (3) Interest-earning bank balances Total interest-earning assets Non-interest earning assets: Cash and due from banks Restricted cash Bank properties and equipment, net Goodwill and intangible assets, net Other assets Total non-interest-earning assets Total assets $ $ Interest-bearing liabilities: Interest-bearing deposit accounts: Interest-bearing demand deposits $ $ % $ $ % Savings deposits Time deposits Total interest-bearing deposit accounts Short-term borrowings: Securities sold under agreements to repurchase- customers - Long-term borrowings: FHLBNY advances (4) Obligations under capital lease Junior subordinated debentures Total borrowings Total interest-bearing liabilities Non-interest bearing liabilities: Non-interest-bearing demand deposits Other liabilities Total non-interest bearing liabilities Total liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Net interest income $ $ Interest rate spread (5) % 2. 89 % Net interest margin (6) % % Ratio of average interest-earning assets to average interest-bearing liabilities % % (1) Average balances include non-accrual loans and loans held-for-sale. (2) Loan fees are included in interest income and the amount is not material for this analysis. (3)Interest earned on non-taxable investment securities is shown on a tax-equivalent basis assuming a 35% marginal federal tax rate for all periods. The fully taxable equivalent adjustment for both the three months ended September 30, 2014 and June 30, 2014 was $166 thousand. (4) Amounts include Advances from FHLBNY and Securities sold under agreements to repurchase- FHLBNY. (5) Interest rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. (6) Net interest margin represents net interest income as a percentage of average interest-earning assets.
